


EXHIBIT 10.38 

 

Name

  

Title

Andrew A. Dahl

  

President and Chief Executive Officer

 

 

Philip M. Rice II

  

Chief Financial Officer




AMENDED CHANGE OF CONTROL AGREEMENT




THIS AMENDED CHANGE OF CONTROL AGREEMENT (this “Agreement”), is made on this
31st day of December, 2015, by and between Zivo Bioscience, Inc. (the “Company”)
and (the “Employee”).




WHEREAS, the Employee serves as an employee of the Company; and




WHEREAS, the Company desires to establish certain protections for the Employee
in the event of the Employee’s termination of employment under the circumstances
described herein.




NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be bound hereby, the parties agree
as follows:




SECTION 1 Definitions. As used herein:




1.1. ‘Base Salary” means, as of any given date, the annual base rate of salary
payable to the Employee by the Company, as then in effect; provided, however,
that in the case of a resignation by the Employee for the Good Reason described
in Section 1.7.3, “Base Salary” will mean the annual base rate of salary payable
to the Employee by the Company, as in effect immediately prior to the reduction
giving rise to the Good Reason.




1.2. “Board” means the Board of Directors of the Company.




1.3. “Cause” means (i) Employee’s conviction of a felony or other crime
involving moral turpitude (but not automobile related matters); (ii) Employee’s
commission of any act or omission involving dishonesty, fraud, embezzlement,
theft, substance abuse or sexual misconduct with respect to the Company, any
subsidiary of the Company or any of their respective employees, vendors,
suppliers or customers, the specific nature of which shall be set forth in a
written notice by the Company to Employee; (iii) Employee’s substantial and
continued neglect of or failure to perform his duties, or failure to follow a
“reasonable directive of the Board,” which after written notice from the Board
of such neglect or failure, has not been cured within ten (10) days after he
receives such notice.  For purposes of this Agreement, “reasonable directive of
the Board,” shall mean a directive that is applied equitably among the
management employees of the Company; (iv) Employee’s gross negligence or willful
misconduct in the performance of his duties; or (v) Employee’s misappropriation
of funds or assets of the Company or any subsidiary of the Company.




1.4. “Change of Control” means the happening of an event, which shall be deemed
to have occurred upon the earliest to occur of the following events:




a. the dissolution or liquidation of the Company;




b. the sale or other disposition of all or substantially all of the assets of
the Company;




c. the merger or consolidation the Company with or into another corporation,
other than, in either case, a merger or consolidation of the Company in which
holders of shares of the Company’s voting capital stock immediately prior to the
merger or consolidation will have more than 50% of the ownership of voting
capital stock of the surviving corporation immediately after the merger or
consolidation (on a fully diluted basis), which voting capital stock is to be
held in the same proportion (on a fully diluted basis) as such holders ownership
of voting capital stock of the Company immediately before the merger or
consolidation;





1




--------------------------------------------------------------------------------




d. the date any entity, Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act), other than (i) the Company, or
(ii) any of its Subsidiaries, or (iii) any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its Subsidiaries, or
(iv) any Affiliate (as such term is defined in Rule 405 promulgated under the
Securities Act) of any of the foregoing, shall have acquired beneficial
ownership of, or shall have acquired voting control over, 50% or more of the
outstanding shares of the Company’s voting capital stock (on a fully diluted
basis), unless the transaction pursuant to which such Person, entity or group
acquired such beneficial ownership or control resulted from the original
issuance by the Company of shares of its voting capital stock and was approved
by at least a majority of Directors who were either members of the Board on the
date that this Plan was originally adopted by the Board or members of the Board
for at least twelve (12) months before the date of such approval; or




e. the first day after the date of this Plan when Directors are elected such
that there is a change in the composition of the Board such that a majority of
Directors have been members of the Board for less than twelve (12) months,
unless the nomination for election of each new Director who was not a Director
at the beginning of such twelve (12) month period was approved by a vote of at
least sixty percent (60%) of the Directors then still in office who were
Directors at the beginning of such period.




Notwithstanding the foregoing, the Committee may provide for a different
definition of a Change of Control in an Award Agreement if such Award is subject
to the requirements of Code Section 409A and the Award will become payable on a
Change of Control.




1.5. “Code” means Internal Revenue Code of 1986, as amended.




1.6. “Disability” means a condition entitling the Employee to benefits under the
Company’s long term disability plan, policy or arrangement; provided, however,
that if no such plan, policy or arrangement is then maintained by the Company
and applicable to the Employee, “Disability” will mean the Employee’s inability,
by reason of any physical or mental impairment, to substantially perform the
Employee’s regular duties to the Company, as determined by the Board in its sole
discretion (after affording the Employee the opportunity to present the
Employee’s case), which inability is reasonably contemplated to continue for at
least one year from its commencement and at least ninety (90) days from the date
of such determination.




1.7. “Good Reason” means, without the Employee’s prior written consent, any of
the following:




1.7.1. a material diminution in the Employee’s authorities, duties, titles or
responsibilities;




1.7.2. the location of the facility at which the Employee is required to perform
his or her duties is more than fifty (50) miles from the then current Company
headquarters;




1.7.3. a reduction of the Employee’s Base Salary or the amount of the Employee’s
Target Bonus of five percent (5%) or more;




1.7.4. the Company’s failure to pay or make available any material payment or
benefit due Employee under this Agreement or any other material breach by the
Company of this Agreement.




However, the foregoing events or conditions will constitute Good Reason only if
(A) such event or condition occurs during the period beginning ninety (90) days
immediately preceding a Change of Control and ending twenty-four (24) months
thereafter and (B) the Employee provides the Company with written objection to
the event or condition within sixty (60) days following the occurrence thereof,
the Company does not reverse or otherwise cure the event or condition within
thirty (30) days of receiving that written objection and the Employee resigns
the Employee’s employment within ninety (90) days following the expiration of
that cure period.




1.8. “Release” means a release substantially identical to the one attached
hereto as Exhibit A.




1.9. “Target Bonus” means, with respect to any year, 100% of the target amount
of the Employee’s annual bonus opportunity, expressed as a percentage of Base
Salary, that would be payable to the Employee with respect to that year, whether
under an employment or incentive agreement, under any bonus plan or policy of
the Company or otherwise, assuming that all applicable performance goals are met
and conditions to the payment of such bonus are satisfied.




1.10. “Warrant” means Warrants to purchase the Company’s common stock at a
specified price.




1.11. “Employee Warrants” means any outstanding and contingent Warrants to
purchase the Company’s common shares owned directly or beneficially by the
Employee.





2




--------------------------------------------------------------------------------




1.12. “Cashless Exercise” means if the fair market value of one Warrant Share is
greater than the Exercise Price (at the date of calculation as set forth below),
in lieu of exercising this Warrant by payment of cash, the Holder may elect to
receive shares equal to the value (as determined below) of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant at the principal
office of the Company together with the properly endorsed Notice of Exercise in
which event the Company shall issue to the Holder a number of Warrant Shares
computed using the following formula:




X = Y (A-B)

A

Where:




X =

the number of Warrant Shares to be issued to the Holder




Y =

the number of Warrant Shares purchasable under the Warrant or, if only a portion
of the Warrant is being exercised, that portion of the Warrant being canceled
(at the date of such calculation)




A =

the fair market value of one Warrant Share  (using the average of the last
reported sale prices of the Common Stock for the five (5) trading days
immediately preceding the date of the exercise)




B =

Exercise Price (as adjusted to the date of such calculation)

 

SECTION 2 Certain Terminations Following a Change of Control.




2.1. Severance Events Following a Change of Control. If the Employee’s
employment with the Company ceases within the twenty-four (24) month period
following the date of a Change of Control as a result of a termination by the
Company without Cause, a resignation by the Employee for Good Reason or due to
the Employee’s death or Disability, then, subject to Section 3 and Section 5,
the Employee will be entitled to the following:




2.1.1. (i) any Base Salary earned through the effective date of termination that
remains unpaid, with any such amounts paid on the first regularly scheduled
payroll date following the effective date of termination; (ii) any bonus payable
with respect to any fiscal year which ended prior to the effective date of the
Employee’s termination of employment, which remains unpaid, with such amount
paid in the first regularly scheduled payroll date following the effective date
of termination or, if later, at the same time the bonus would have otherwise
been payable to the Employee; and (iii) any reimbursement or payment due to the
Employee on or prior to the date of such termination which remains unpaid to the
Employee, with any such payment being made promptly following the effective date
of termination (collectively, the “Accrued Obligations”);




2.1.2. a lump sum cash payment equal to 500% of the Employee’s Base Salary as in
effect on such date (without taking into effect any reduction described in
Section 1.7.3 above);




2.1.3. a lump sum cash payment equal to five (5) times his annual Target Bonus
as in effect on such date; and




2.1.4. provided that the Employee is eligible for, and timely elects, COBRA
continuation coverage, for a period of eighteen (18) months commencing from the
date of the Employee’s termination of employment, the Company will reimburse the
Employee for the monthly COBRA cost of continued coverage for the Employee, and,
where applicable, his spouse and eligible dependents, paid by the Employee under
the Company’s group health plan pursuant to section 4980B of the Code, less the
amount that the Employee would be required to contribute for such coverage if
the Employee were an active employee of the Company. These payments will
commence within 30 days following the termination date and will be paid on the
first payroll date of each month.




2.1.5. all vested warrants and all contingent warrants share be converted
immediately into vested Warrants, with terms as specified in the Warrant, but in
no case longer than five (5) years.  All such Warrants shall also be deemed to
be treated as “cashless warrants”




2.2. Severance Events Preceding a Change of Control. If the Employee’s
employment with the Company ceases during the ninety (90) days immediately
preceding the date of a Change of Control as a result of a termination by the
Company without Cause, a resignation by the Employee for Good Reason or due to
the Employee’s death or Disability, then, subject to Section 3 and Section 5,
the Employee will be entitled to the following:




2.2.1. the Accrued Obligations;





3




--------------------------------------------------------------------------------




2.2.2. the Company will make a lump sum cash payment to the Employee equal to
500% of the Employee’s Base Salary as in effect on such date (without taking
into effect any reduction described in Section 1.7.3 above);




2.2.3. a lump sum cash payment equal to five (5) times his annual Target Bonus
as in effect on such date; and




2.2.4. provided that the Employee is eligible for, and timely elects, COBRA
continuation coverage, for a period of eighteen (18) months commencing from the
date of the Employee’s termination of employment, the Company will reimburse the
Employee for the cost of the applicable monthly COBRA premium for the Employee,
and, where applicable, his spouse and eligible dependents, paid by the Employee
under the Company’s group health plan pursuant to section 4980B of the Code,
less the amount that the Employee would be required to contribute for such
coverage if the Employee were an active employee of the Company. These payments
will commence within thirty (30) days following the termination date and will be
paid on the first payroll date of each month. If applicable, the Employee will
be reimbursed for COBRA premiums paid out-of-pocket for the period following the
Employee’s termination date through the date of the Change of Control in an
amount equal to the portion of the premium amount paid by the Company toward the
applicable premium under its group health plan for active employees during the
Employee’s term of employment with the Company; provided that if the Employee or
the Employee’s spouse or eligible dependents, as applicable, have not elected
(and is no longer eligible to elect) COBRA continuation coverage, no waiver or
reimbursement will be made pursuant to this Section 2.2.3.




Notwithstanding the foregoing, if the Company’s obligation to make the payments
provided for in Sections 2.1.2, 2.1.3 or Section 2.2.2 and 2.2.3 arises due to
the Employee’s death or Disability, the cash payments described in Sections
2.1.2, 2.1.3, 2.2.2 and 2.2.3 will be reduced by the amount of benefits paid or
payable to the Employee (or the Employee’s representative(s), heirs, estate or
beneficiaries) pursuant to the life insurance or disability plans, policies or
arrangements of the Company by virtue of the Employee’s death or Disability
(including, for this purpose, only that portion of such life insurance or
disability benefits funded solely by the Company or by premium payments made by
the Company and not including the portion of such benefits paid for by the
Employee). The payments and benefits described in this Section are in lieu of
(and not in addition to) any other severance plan, fund, agreement or other
arrangement maintained by the Company.




SECTION 3 Timing of Payments Following Termination.




Notwithstanding any provision of this Agreement, the payments and benefits
described in Section 2 (other than any Accrued Obligations) are conditioned on
the Employee’s execution and delivery to the Company of the Release in a manner
consistent with applicable law. The amounts described in Sections 2.1.2, 2.1.3
or Section 2.2.2 and 2.2.3 (as applicable) will be paid in a lump sum, within
sixty (60) days following execution and nonrevocation of the Release.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of the Employee’s execution of the Release, directly or
indirectly, result in the Employee designating the calendar year of payment, and
if a payment that is subject to execution of the Release could be made in more
than one taxable year, payment shall be made in the later taxable year.




SECTION 4 Parachute Payments.




4.1. The payments and benefits provided under Section 2 shall be made without
regard to whether such payments and benefits, either alone or in conjunction
with any other payments or benefits made available to the Employee by the
Company and its affiliates, will result in the Employee being subject to an
excise tax under Section 4999 of the Code (the “Excise Tax”) or whether the
deductibility of such payments and benefits would be limited or precluded by
Section 280G of the Code; provided, however, that if the Total After-Tax
Payments (as defined below) would be increased by limitation or elimination of
payments or benefits provided under Section 2, then the amounts and benefits
payable under Section 2 will be reduced to the minimum extent necessary to
maximize the Total After-Tax Payments. For purposes of this Section 4, “Total
After-Tax Payments” means the total of all “parachute payments” (as that term is
defined in Section 280G(b)(2) of the Code) made to or for the benefit of the
Employee (whether made under this Agreement or otherwise), after reduction for
all applicable taxes (including, without limitation, the Excise Tax). If a
reduction to the payments or benefits provided under Section 2 is required
pursuant to this Section 4, such reduction shall occur to the payments and
benefits in the order that results in the greatest economic present value of all
payments and benefits actually made to the Employee.




4.2. All determinations to be made under this Section 4 shall be made by the
Company’s independent public accountant (the “Accounting Firm”) immediately
prior to the Change of Control. In the event that the Accounting Firm is serving
as accountant or auditor for the individual, entity or group effecting the
Change of Control, the Employee may appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and the
Employee, except as described in the next Section.





4




--------------------------------------------------------------------------------




4.3. As a result of the uncertainty in the application of Section 280G and
Section 4999 of the Code at the time of the Change of Control, it is possible
that payments and benefits which will not have been made or provided by the
Company should have been made (“Underpayment”) or payments and benefits are made
or provided by the Company which should not have been made (“Overpayment”),
consistent with the calculations required to be made hereunder. In the event
that there is a final determination by the Internal Revenue Service, or a final
determination by a court of competent jurisdiction, that an Overpayment has been
made, any such Overpayment shall repaid to the Company by the Employee within
thirty (30) days of such determination, with interest at the applicable Federal
rate provided for in Section 7872(f)(2). In the event that there is a final
determination by the Internal Revenue Service, or a final determination by a
court of competent jurisdiction, any such Underpayment shall be promptly paid by
the Company to or for the benefit of the Employee together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code, within
thirty (30) days of such determination.




4.4. The Employee shall take such action (other than waiving the Employee’s
right to any payments or benefits) as the Company reasonably requests under the
circumstances to mitigate or challenge any tax contemplated by this Section 4.
If the Company reasonably requests that the Employee take action to mitigate or
challenge, or to mitigate and challenge, any such tax or assessment and the
Employee complies with such request, the Company shall provide the Employee with
such information and such expert advice and assistance from the Company’s
accountants, lawyers and other advisors as the Employee may reasonably request
and shall pay for all expenses incurred in effecting such compliance and any
related fines, penalties, interest and other assessments.

 

SECTION 5 Restrictive Covenants.




5.1. During the period of the Employee’s employment by the Company and, only if
the Employee’s employment with the Company terminates pursuant to Section 2.1 or
2.2 and the Employee begins to receive the payments and benefits provided for
under either such Section, for a period of one (1) year beginning on the later
of (i) the Employee’s termination of employment and (ii) the date of a Change of
Control (the “Restricted Period”), except with the written consent of the Board,
the Employee will not (except in his capacity as an employee of the Company) do
any of the following, directly or indirectly:




5.1.1. the Employee shall not directly or indirectly, own, manage, operate,
join, control, finance or participate in the ownership, management, operation,
control or financing of, or be connected as an officer, director, employee,
partner, principal, agent, representative, stockholder, consultant, investor or
otherwise with, or use or permit his name to be used in connection with, any
person, business or enterprise which directly or indirectly engages in the
development, marketing or sale of products or compounds that are competitive
with: (i) those products being marketed by the Company at the time of the
Employee’s termination; (ii) those products, product candidates or compounds in
clinical development or a clinical research program; or (iii) those products,
product candidates or compounds that the Employee was aware were under
pre-clinical development by the Company and expected to be in clinical
development or in a clinical research program within six (6) months of the
Employee’s termination (collectively, the “Company’s Business”).




5.1.2. solicit, entice or induce any customer to become a customer of any other
person, firm or corporation with respect to the Company’s Business or to cease
doing business with the Company or its subsidiaries or affiliates, and the
Employee will not approach any such person, firm or corporation for such purpose
or authorize or knowingly approve, encourage or assist the taking of such
actions by any other person, firm or corporation; or




5.1.3. solicit, recruit or hire any part-time or full-time employee,
representative or consultant of the Company or its subsidiaries or affiliates to
work for a third party other than the Company or its subsidiaries or affiliates,
or engage in any activity that would cause any employee, representative or
consultant to violate any agreement with the Company or its subsidiaries or
affiliates. The foregoing covenant shall not apply to any person after twelve
(12) months have elapsed after the date on which such person’s employment by the
Company has terminated.




5.2. The foregoing restrictions shall not be construed to prohibit the
Employee’s ownership of less than five percent of any class of securities of any
corporation which is engaged in any of the foregoing businesses and has a class
of securities registered pursuant to the Securities Exchange Act of 1934, as
amended, provided that such ownership represents a passive investment and that
neither the Employee nor any group of persons including the Employee in any way,
either directly or indirectly, manages or exercises control of any such
corporation, guarantees any of its financial obligations, otherwise takes any
part in its business, other than exercising the Employee’s rights as a
stockholder, or seeks to do any of the foregoing.





5




--------------------------------------------------------------------------------




5.3. The Employee acknowledges that the restrictions contained in this Section 5
are reasonable and necessary to protect the legitimate interests of the Company
and its affiliates, that the Company would not have entered into this Agreement
in the absence of such restrictions, and that any violation of any provision of
this Section will result in irreparable injury to the Company. The Employee
further represents and acknowledges that (i) he has been advised by the Company
to consult his own legal counsel in respect of this Agreement, and (ii) that he
has had full opportunity, prior to execution of this Agreement, to review
thoroughly this Agreement with his counsel.




5.4. The Employee agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of this Section 5, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. In the event that any of the provisions of this Section 5 should ever
be adjudicated to exceed the time, geographic, service, or other limitations
permitted by applicable law in any jurisdiction, then such provisions shall be
deemed reformed in such jurisdiction to the maximum time, geographic, service,
or other limitations permitted by applicable law. The Employee agrees to
disclose the existence and terms of this Section 5 to any employer that the
Employee may work for during the Restricted Period. If the Employee breaches
this Section 5 in any respect, the restrictions contained in herein will be
extended for a period equal to the period that the Employee was in breach.




SECTION 6 Miscellaneous.




6.1. Section 409A. This Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under Section 409A, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions will not be imposed. All payments to be made upon a
termination of employment under this Agreement will be made upon a “separation
from service” under Section 409A of the Code. For purposes of Section 409A of
the Code, each payment made under this Agreement shall be treated as a separate
payment. In no event may the Employee, directly or indirectly, designate the
calendar year of payment. To the maximum extent permitted under Section 409A of
the Code and its corresponding regulations, the cash severance benefits payable
under this Agreement are intended to meet the requirements of the short-term
deferral exemption under Section 409A of the Code and the “separation pay
exception” under Treas. Reg. §1.409A-1(b)(9)(iii). However, if such severance
benefits do not qualify for such exemptions at the time of the Employee’s
termination of employment and therefore are deemed as deferred compensation
subject to the requirements of Section 409A of the Code, then if the Employee is
a “specified employee” under Section 409A of the Code on the date of the
Employee’s termination of employment, notwithstanding any other provision of
this Agreement, payment of severance under this Agreement shall be delayed for a
period of six (6) months from the date of the Employee’s termination of
employment if required by Section 409A of the Code. The accumulated postponed
amount shall be paid in a lump sum payment within ten (10) days after the end of
the six (6) month period. If the Employee dies during the postponement period
prior to payment of the postponed amount, the amounts withheld on account of
Section 409A of the Code shall be paid to the Employee’s estate within sixty
(60) days after the date of the Employee’s death. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirement that (i) any reimbursement shall be for expenses incurred during
the Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or in kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred and (iv) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.




6.2. Term of Agreement. This Agreement shall terminate on December 31, 2016 (the
“Agreement Termination Date”), to provide time for the Company to enter into new
/ revised employment agreements; provided, however, that if a Change of Control
occurs prior to the Agreement Termination Date, this Agreement shall remain in
effect until all of the obligations of the parties hereunder arising out of such
Change of Control are satisfied or have expired.




6.3. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Employee and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided, however,
that neither the Employee nor the Company may make any assignments of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other party, except that, without such consent, the
Company may assign this Agreement to any successor to all or substantially all
of its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise.




6.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan without regard to the
application of the principles of conflicts of laws.





6




--------------------------------------------------------------------------------




6.5. Enforcement. Any legal proceeding arising out of or relating to this
Agreement will be instituted in the United States District Court for the Eastern
District of Michigan, or if that court does not have or will not accept
jurisdiction, in any court of general jurisdiction in the Michigan, and the
Employee and the Company hereby consent to the personal and exclusive
jurisdiction of such court(s) and hereby waive any objection(s) that they may
have to personal jurisdiction, the laying of venue of any such proceeding and
any claim or defense of inconvenient forum.




6.6. Waivers; Separability. The waiver by either party hereto of any right
hereunder or any failure to perform or breach by the other party hereto shall
not be deemed a waiver of any other right hereunder or any other failure or
breach by the other party hereto, whether of the same or a similar nature or
otherwise. No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived.
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or the
effectiveness or validity of any provision in any other jurisdiction, and this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.




6.7. Notices. All notices and communications that are required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given when delivered personally or upon mailing by registered or certified mail,
postage prepaid, return receipt requested, as follows:







[THIS SPACE INTENTIONALLY LEFT BLANK]

















7




--------------------------------------------------------------------------------







NOTICES SHALL BE MAILED OR OTHERWISE DELIVERED

If to the Company, to:




Zivo Bioscience, Inc.

2804 Orchard Lake Road

Suite 202

Keego Harbor, MI 48320

Attn: General Counsel

Fax: (610) 458-7830




If to the Employee, to the address on file with the Company, or to such other
address as may be specified in a notice given by one party to the other party
hereunder.




6.8. Entire Agreement; Amendments. This Agreement and the attached exhibit
contain the entire agreement and understanding of the parties relating to the
provision of severance benefits upon termination in connection with a Change of
Control, and merges and is subordinate to current employment agreements in
force.




6.9. Withholding. The Company will withhold from any payments due to the
Employee hereunder, all taxes, FICA or other amounts required to be withheld
pursuant to any applicable law.




6.10. Headings Descriptive. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.




6.11. Counterparts and Facsimiles. This Agreement may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.




6.12. No Duty to Mitigate. The Employee shall not be required to mitigate
damages or the amount of any payments provided for under this Agreement by
seeking other employment or otherwise.




6.13. Recoupment Policy. The Employee agrees that the Employee will be subject
to any compensation clawback or recoupment policies that may be applicable to
the Employee as an executive of the Company, as in effect from time to time and
as approved by the Board or a duly authorized committee thereof, whether or not
approved before or after the effective date of this Amendment.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

 

 

 

Zivo Bioscience, Inc.

 

 

 

/s/ Andrew A. Dahl

 

By: Andrew A. Dahl

 

Title: President, Chief Executive Officer

 

 

 

EMPLOYEE

 

 

 

 

 

[                                                                       ]

 

 

 

 

 





8




--------------------------------------------------------------------------------




EXHIBIT A




RELEASE AND NON-DISPARAGEMENT AGREEMENT




THIS RELEASE AND NON-DISPARAGEMENT AGREEMENT (this “Release”) is made as of the
         day of             ,              by and between
                         (the “Employee”) and Zivo Bioscience, Inc. (the
“Company”).




WHEREAS, the Employee’s employment as an executive of the Company has
terminated; and




WHEREAS, pursuant to Section 2 of the Change of Control Agreement by and between
the Company and the Employee dated as of                                  ,
             (the “Change of Control Agreement”), the Company has agreed to pay
the Employee certain amounts and to provide Employee with certain rights and
benefits, subject to the execution of this Release.




NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:




SECTION 1 Consideration. The Employee acknowledges that: (a) the payments,
rights and benefits set forth in Section 2 of the Change of Control Agreement
constitute full settlement of all of Employee’s rights under the Change of
Control Agreement, (b) the Employee has no entitlement under any other severance
or similar arrangement maintained by the Company, and (c) except as otherwise
provided specifically in this Release, the Company does not and will not have
any other liability or obligation to the Employee. The Employee further
acknowledges that, in the absence of Employee’s execution of this Release, the
payments and benefits specified in Section 2 of the Change of Control Agreement
would not otherwise be due to the Employee.




SECTION 2 Release and Covenant Not to Sue. The Employee hereby fully and forever
releases and discharges the Company and its parents, affiliates and
subsidiaries, including all predecessors and successors, assigns, officers,
directors, trustees, employees, agents and attorneys, past and present (the
Company and each such person or entity is referred to as a “Released Person”),
from any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, obligations, controversies, debts, costs,
expenses, damages, judgments, orders and liabilities, of whatever kind or
nature, direct or indirect, in law, equity or otherwise, whether known or
unknown, arising through the date of this Release, out of Employee’s employment
by the Company or the termination thereof, including, but not limited to, any
claims for relief or causes of action under the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., or any other federal, state or local statute,
ordinance or regulation regarding discrimination in employment and any claims,
demands or actions based upon alleged wrongful or retaliatory discharge or
breach of contract under any state or federal law. The Employee expressly
represents that he has not filed a lawsuit or initiated any other administrative
proceeding against a Released Person, and that he has not assigned any claim
against a Released Person. The Employee further promises not to initiate a
lawsuit or to bring any other claim against a Release Person arising out of or
in any way related to Employee’s employment by the Company or the termination of
that employment. The forgoing will not be deemed to release the Company from
(a) claims solely to enforce this Release, (b) claims solely to enforce
Section 2 of the Change of Control Agreement, (c) claims for indemnification
under the Company’s By-Laws, under any indemnification agreement between the
Company and the Employee or under any similar agreement or (d) claims solely to
enforce the terms of any equity incentive award agreement between the Employee
and the Company. This Release will not prevent the Employee from filing a charge
with the Equal Employment Opportunity Commission (or similar state agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state agency); provided, however, that any claims by the
Employee for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) would be barred.




SECTION 3 Restrictive Covenants. The Employee acknowledges that restrictive
covenants contained in Section 5 of the Change of Control Agreement will survive
the termination of his employment. The Employee affirms that those restrictive
covenants are reasonable and necessary to protect the legitimate interests of
the Company, that he received adequate consideration in exchange for agreeing to
those restrictions and that he will abide by those restrictions.




SECTION 4 Non-Disparagement. The Company (meaning, solely for this purpose, the
Company’s directors and executive officers and other individuals authorized to
make official communications on the Company’s behalf) will not disparage the
Employee or the Employee’s performance or otherwise take any action which could
reasonably be expected to adversely affect the Employee’s personal or
professional reputation. Similarly, the Employee will not disparage the Company
or any of its directors, officers, agents or employees or otherwise take any
action which could reasonably be expected to adversely affect the reputation of
the Company or the personal or professional reputation of any of the Company’s
directors, officers, agents or employees.





9




--------------------------------------------------------------------------------




SECTION 5 Cooperation. The Employee further agrees that, subject to
reimbursement of Employee’s reasonable expenses, he will cooperate fully with
the Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) which relates to matters with which
the Employee was involved during Employee’s employment with the Company. The
Employee shall render such cooperation in a timely manner on reasonable notice
from the Company.




SECTION 6 Rescission Right. The Employee expressly acknowledges and recites that
he (a) has read and understands this Release in its entirety, (b) as entered
into this Release knowingly and voluntarily, without any duress or coercion;
(c) has been advised orally and is hereby advised in writing to consult with an
attorney with respect to this Release before signing it; (d) was provided
twenty-one (21) calendar days after receipt of the Release to consider its terms
before signing it (or such longer period as is required for this Release to be
effective under the Age Discrimination in Employment Act or any similar state
law); and (e) is provided seven (7) calendar days from the date of signing to
terminate and revoke this Release (or such longer period required by applicable
state law), in which case this Release shall be unenforceable, null and void.
The Employee may revoke this Release during those seven (7) days (or such longer
period required by applicable state law) by providing written notice of
revocation to the Company at the address specified in Section 6.7 of the Change
of Control Agreement.




SECTION 7 Challenge. If the Employee violates or challenges the enforceability
of Section 5 of the Change of Control Agreement or this Release, no further
payments, rights or benefits under Section 2 of the Change of Control Agreement
will be due to the Employee.




SECTION 8 Miscellaneous.




8.1. No Admission of Liability. This Release is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company to the Employee. There have been
no such violations, and the Company specifically denies any such violations.




8.2. No Reinstatement. The Employee agrees that he will not apply for
reinstatement with the Company or seek in any way to be reinstated, re-employed
or hired by the Company in the future.




8.3. Successors and Assigns. This Release shall inure to the benefit of and be
binding upon the Company and the Employee and their respective successors,
executors, administrators and heirs. The Employee may make any assignment of
this Release or any interest herein, by operation of law or otherwise. The
Company may assign this Release to any successor to all or substantially all of
its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise.




8.4. Severability. Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.




8.5. Entire Agreement; Amendments. Except as otherwise provided herein, this
Release contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof. This Release may not be changed or
modified, except by an Agreement in writing signed by each of the parties
hereto.




8.6. Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the State of Michigan without regard to the
application of the principles of conflicts of laws.




8.7. Counterparts and Facsimiles. This Release may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.





10




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and the Employee has executed this Release, in each
case as of the date first above written.

 

 

 

 

 

 

Zivo Bioscience, Inc.

 

 

 

 

 

By: Andrew A. Dahl

 

Title: President, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 








11


